      Case 1:20-cv-04143-AJN-BCM Document 55 Filed 07/23/21 Page 1 of 4




                                      KATZMELINGER
                                280 MADISON AVENUE, SUITE 600
                                 NEW YORK, NEW YORK 10016                                       7/23/21
                                    www.katzmelinger.com
 Adam Sackowitz                                                                        t: 212.460.0047
 Katz Melinger PLLC                                                                   f : 212.428.6811
                                                                         ajsackowitz@katzmelinger.com

                                               July 22, 2021

Via ECF                                                                        Application DENIED as premature,
Honorable Barbara C. Moses                                                     without prejudice to refiling after the
United States District Court                                                   close of fact discovery. SO ORDERED.
Southern District of New York
500 Pearl Street, Room 740                                                     ______________________
New York, New York 10007                                                       Barbara Moses
                                                                               United States Magistrate Judge
       Re:     Carmona v. Building Management Associates, Inc., et al.         July 23, 2021
               Civil Action No. 20-cv-04143(AJN)

Your Honor:

         We represent the plaintiff, Lisa Carmona, in the above-captioned matter, and submit this
letter to respectfully request a pre-motion discovery conference pursuant to Fed. R. Civ. P. 37,
Local Civil Rule 37.2, and Your Honor’s Individual Practices regarding the issues described
herein.

       Defendants Have Not Complied with the Court’s Order Dated July 2, 2021

        On June 25, 2021, Plaintiff submitted a letter application to the Court seeking an order
extending the fact discovery deadline for the purpose of taking the deposition of Yessenia Velez
and conducting limited post-deposition discovery for documents and ESI. Dkt. No. 49. On July 2,
2021, the Court issued an Order granting Plaintiff’s application in part, extending the fact
discovery deadline to July 23, 2021 and ordering Defendants to, among other things, perform a
search of Plaintiff’s bmamanagement.com email account and produce all non-privileged emails
responsive to Plaintiff’s discovery requests from said account and certify in writing that they have
done so. A copy of the July 2, 2021 Order is attached hereto as Exhibit A. If Defendants represent
that they are unable to search Plaintiff’s bmamanagement.com account, or that the account no
longer exists, the Order requires Defendants to set forth in writing why that is so. Id.

        Since the entry of the Court’s July 2, 2021 Order, Defendants have not produced any emails
from Plaintiff’s bmamanagement.com account, nor have they claimed, in writing or otherwise, that
Plaintiff’s bmamanagement.com account no longer exists or that it is otherwise not searchable.
Although Defendants’ deadline to produce such emails is tomorrow, at the close of fact discovery,
counsel for Defendants expressed skepticism that Defendants would be able to meet their deadline
      Case 1:20-cv-04143-AJN-BCM Document 55 Filed 07/23/21 Page 2 of 4
                                                                                 Hon. Barbara C. Moses
                                                                                          July 22, 2021
                                                                                                 Page 2

and the undersigned felt it prudent to advise the Court about this issue before the current fact
discovery deadline lapsed.

       Defendants Misrepresented Their Efforts to Search for Responsive Emails

        As the Court noted in its July 2, 2021 Order, Defendants have represented that they
conducted an “exhaustive search” of their “computer system” for “any and all further
communications referencing the plaintiff.” Id. Plaintiff has previously raised concerns over the
extent of Defendants’ alleged “exhaustive search”. See Dkt. No. 49 at pp. 2-3.

        At her deposition, Latoya Allen testified that her search for responsive emails consisted
solely of typing in Plaintiff’s name and the terms “Catch Up” or “Catch-up time” into Ms. Allen’s
bmamanagement.com email account, which populated a total of approximately 40-50 results,
including emails regarding Plaintiff’s time records:

              Q. So when you went into your e-mail system, what did you do to
              find e-mails that you thought were relevant related to Ms. Carmona's
              hours and the allegations in the complaint?
              A. I typed in her name. I typed in "Catch Up," because a lot of my
              e-mails, I labeled them as "Catch Up." Catch-up time. I checked for
              the e-mail that I sent to the IT company removing her access and her
              name. Those are the items that I looked up.
              Q. And when you typed in just Ms. Carmona's name, approximately
              how many e-mails came up in your search?
              A. Oh, I don't know.
              Q. A hundred? A thousand? Ten thousand?
              A. I don't -- I don't have a number. It definitely wasn't thousands. It
              definitely wasn't thousands.
              Q. Was it more than a hundred?
              A. For the search that I did, I would say maybe like 50 -- 40, 50 --
              and that included the time. So the time reports, if I had to scan them,
              or the ones that I received from payroll. I didn't do every single --
              because then I would've had to do searches with her with the other
              staff. So I didn't -- I did the ones related to what this case is about.

Exhibit B, Transcript of the Deposition of Latoya Allen, at 142:8-143:10.

        Ms. Allen also testified that other staff members conducted searches of their respective
bmamanagement.com email accounts for emails responsive to Plaintiff’s requests. Ms. Allen
stated that while she did not oversee the searches conducted by other employees, including
Yessenia Velez, Gloria Allen, and Erika Rivera, said employees searched their email accounts and
provided Ms. Allen with the results of their searches, which Ms. Allen then provided to her
attorneys:
        Case 1:20-cv-04143-AJN-BCM Document 55 Filed 07/23/21 Page 3 of 4
                                                                                             Hon. Barbara C. Moses
                                                                                                      July 22, 2021
                                                                                                             Page 3


                 Q. And then Ms. Rivera and Ms. Velez and Ms. Allen performed
                 some more searches of their e-mails?
                 A. I believe so.
                 Q. Did you speak with any of them --
                 A. I can't say exactly what they -- they were asked. I know what they
                 were asked. I don't know -- I can't tell you if they did exactly what
                 they were asked since people are texting.
                 Q. After Ms. Velez and Ms. Allen and Ms. Rivera performed their
                 searches, did they send the results to you?
                 A. Yes. What they had, they gave it to me, and I put it all together,
                 and I forwarded it to the attorney.

Exhibit B at 144:4-18.

        On July 21, 2021, Plaintiff took the deposition of Ms. Velez. During her deposition, Ms.
Velez testified that neither Ms. Allen nor anyone else asked Ms. Velez to search her
bmamanagement.com email account for emails related to Plaintiff, and that she never conducted
such a search of her bmamanagement.com email account.1 Ms. Velez’s testimony directly
contradicts and calls into question the veracity of Ms. Allen’s sworn testimony as well as her
representations to the Court regarding the extent of Defendants’ search for emails responsive to
Plaintiff’s discovery requests.

        Relief Sought

         Defendants have delayed the discovery process and frustrated Plaintiff’s efforts to
complete discovery for months. Plaintiff now seeks an order pursuant to Fed. R. Civ. P. 37
compelling Defendants to produce all non-privileged emails responsive to Plaintiff’s discovery
requests, to the extent not already been produced, on or before July 30, 2021. If Defendants fail to
produce all such emails on or before July 30, 2021, or any other deadline set by the Court, Plaintiff
respectfully requests that the Court issue sanctions against Defendants, including without
limitation an order precluding Defendants from introducing evidence at trial and an award of
attorneys’ fees to Plaintiff for the time expended by Plaintiff’s counsel drafting and submitting this
letter and any other submissions to the Court regarding this issue.

        Counsel for the Parties Have Met and Conferred

       On July 16, 2021, the undersigned sent an email to Richard DelValle, counsel for
Defendants, asking when Defendants would produce responsive emails from Plaintiff’s
bmamanagement.com email account pursuant to the July 2, 2021 Order. Mr. DelValle did not
respond to this email.2 On July 21, 2021, following Ms. Velez’s deposition, the undersigned sent

1
  The transcript from Ms. Velez’s deposition has not yet been provided to counsel, and therefore her testimony cannot
be quoted verbatim.
2
  During a telephone conference on July 22, 2021, Mr. DelValle informed the undersigned that his work computer
malfunctioned last week and that as a result Mr. DelValle has only been able to access email from his mobile phone.
      Case 1:20-cv-04143-AJN-BCM Document 55 Filed 07/23/21 Page 4 of 4
                                                                                Hon. Barbara C. Moses
                                                                                         July 22, 2021
                                                                                                Page 4

a follow-up email to Mr. DelValle again requesting that Defendants produce responsive emails
from Plaintiff’s bmamanagement.com email account, and also raising concerns as to the apparent
contradiction between Ms. Allen’s and Ms. Velez’s testimonies regarding the extent to which
Defendants searched for emails responsive to Plaintiff’s discovery requests. Attached hereto as
Exhibit C is a copy of the email exchange between the undersigned and Mr. DelValle. On July
22, 2021, the undersigned and Mr. DelValle discussed these issues by telephone for approximately
ten (10) minutes, during which Mr. DelValle represented that he would reach out to his clients and
make efforts to produce the requested materials, although he did not believe his clients would be
able to produce the emails before the close of fact discovery. At the request of the undersigned,
Mr. DelValle called the undersigned several hours later and advised the undersigned that Mr.
DelValle had not been able to reach his clients but that he was seeking permission from his clients
to direct Defendants’ IT company to search for responsive emails from Plaintiff’s
bmamanagement.com email account.

        Based on the foregoing, Plaintiff respectfully requests a pre-motion conference to discuss
the discovery issues described herein and Plaintiff’s request for an order compelling Defendants
to produce all emails responsive to Plaintiff’s discovery requests.

       We thank the Court for its attention and consideration in this matter.

                                                            Respectfully submitted,


                                                            Adam Sackowitz

Cc: Richard Del Valle (via ECF)
